Citation Nr: 1443940	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-48 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm disability. 

2.  Entitlement to service connection for a right thumb disability secondary to a right arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Appellant, served in the Texas Army National Guard from February 1991 to September 1999 and he had a period of active duty for training from March 1991 to August 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

Since the rating decision in July 2006, additional records from the Department of Defense were received to include an entry in July 1997 of a right rotator cuff strain.  The records were not available at the time of the rating decision in July 2006 and are relevant to the claims.  Under 38 C.F.R. § 3.156(c)(1)(ii), the claims are considered without regard to the finality of the rating decision of July 2006, even though the claims were developed as new and material evidence claims and were addressed as new and material evidence claims at a hearing before the undersigned in July 2011.  A transcript of the hearing is associated with the Appellant's file.

In April 2013, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks service connection for a right upper extremity disability as a result of a right arm injury sustained during a weekend drill in July 1997. 





The records show that in July 1997 the Appellant suffered a right arm injury while picking up a cargo canvas and lifting it up to store on a shelf.  The Appellant heard a small pop in the right arm followed by the onset of significant pain.  

In July 1997 in a STATEMENT OF MEDICAL EXAMINATION AND DUTY STATUS, shows that Appellant was on inactive duty training from July 12 to 13, 1997, and that the right shoulder and arm injury was incurred on July 13, 1997, in the line of duty.  

Service connection may be granted for injury incurred or aggravated during active duty training or where the evidence establishes that an injury arose or worsened in the course of inactive duty training under federalized service.  38 U.S.C.A. §§ 101(24), 106.  

In August 2013, the Texas Adjutant General's Office found no records other than the statement of retirement points.  

As the claim turns in part on the Appellant's duty status in July 1997 and as VA will make reasonable efforts, which includes one follow-up request, to obtain records not in the custody of a federal agency, the claims are REMANDED for the following action:

1.  Make another request to the appropriate authorities, including from the National Guard Bureau, the Appellant's National Guard unit, the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate entity to verify whether the Appellant had federalized service under 38 U.S.C.A. § 316, 502, 503, 504, or 505 or under State control at any time from July 13, 1997, to July 18, 1997.  


The request should include the Appellant's pay vouchers and any military orders for July 1997 and service personnel records.

2.  If the Appellant had federalized service in July 1997, afford the Appellant a VA examination to determine:

Whether it is at least as likely as not that a current right arm disability, if any, is related to the right upper extremity injury sustained in July 1997.  

3.  After the above development, adjudicate the claims.  If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

